Citation Nr: 1603749	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  14-04 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the left knee with derangement, medial meniscus, status post meniscectomy.

2.  Entitlement to an initial rating in excess of 20 percent for degenerative joint disease of the thoracolumbar spine with intervertebral disc syndrome with history of perineural Tarlov cyst.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran served on active duty from November 1987 to November 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Salt Lake City, Utah, Regional Office (RO) of the Department of Veterans Affairs (VA), that awarded service connection for degenerative joint disease of the left knee with derangement, medial meniscus, status post meniscectomy, and for degenerative joint disease of the thoracolumbar spine with intervertebral disc syndrome with history of perineural Tarlov cyst, and assigned initial 10 and 20 percent disability ratings, respectively.  

Although the Veteran did not perfect an appeal a subsequent December 2013 rating decision denying a TDIU, the Board finds that this issue is also part and parcel of his claims for increased ratings, since the Veteran has asserted unemployability due to back and left knee disabilities.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009); 38 C.F.R. §§ 3.340, 4.16 (2014).

This appeal was processed using the Virtual VA paperless claims processing system, and although the Veteran resides in Missouri, the appeal is being handled according to the paperless appeals process through Salt Lake City, Utah.  Accordingly, any future consideration of this Appellant's case must take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was last afforded a VA examination in November 2013.  In statements received since his examination, to include in January 2014, the Veteran stated that his thoracolumbar spine and left knee symptoms have worsened.  Appropriate VA examinations should be scheduled to assess his current disability picture, as set forth below.  His updated treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all healthcare providers (both VA and non-VA) that have treated him for his low back and left knee disabilities since 2013.  Make arrangements to obtain all records that he adequately identifies.

2.  After the above records have been obtained, schedule the Veteran for VA examinations to determine the severity of his thoracolumbar spine and left knee disabilities.  All necessary diagnostic testing and evaluation should be performed, and all clinical findings reported in detail.  If possible, the appropriate Disability Benefits Questionnaires (DBQs) should be completed.

3.  Schedule the Veteran for an appropriate VA examination, to be conducted, if possible, by a vocational rehabilitation specialist, to evaluate the issue of entitlement to a TDIU.

In conjunction with the examination, the claims file and a complete copy of this REMAND must be made available to and reviewed by the examiner.  The examination report should indicate that this has been accomplished.

The examiner should elicit from the Veteran his complete educational, vocational, and employment history and should note his complaints regarding the impact of his service-connected disabilities on his employment. 

After a full examination and review of the claims file, the examiner should identify all limitations imposed on the Veteran as a consequence of his service-connected disabilities (i.e., degenerative joint disease of the left knee with derangement, medial meniscus, status post meniscectomy; degenerative joint disease of the thoracolumbar spine with intervertebral disc syndrome with history of perineural Tarlov cyst; sinusitis; allergic rhinitis; radiculopathy of the bilateral lower extremities; degenerative joint disease of the right knee; right elbow bursitis; rosacea; gastroesophageal reflux disease; erectile dysfunction; status post orchiectomy due to testicular cancer with retrograde ejaculation; and scars due to left inguinal hernia repair, left knee surgery, right orchiectomy and laparoscopic abdominal surgery, right knee surgery, left thigh surgical removal of skin cancer, and of the anterior and posterior trunk associated with surgery for DDD of the thoracolumbar spine) and opine as to the impact of the service-connected disabilities, to include in the aggregate, on his ability to secure and follow a substantially gainful occupation.

The examiner must provide a comprehensive report including complete explanation for all opinions and conclusions reached, taking into account, and citing where appropriate, the evidence in the record, including the Veteran's reports of his history, his current symptomatology, and all associated functional and occupational limitations found.  

4.  Finally, readjudicate the claims on appeal.  If the claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the claims.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




